In the motion for rehearing we have been referred to no matters in addition to those heretofore presented and passed upon in the original hearing. Our re-examination of the record in the light of the evidence, together with the argument and citation of authorities embraced in the appellant's briefs, leads us to the conclusion that the disposition heretofore made of the appeal was the proper one.
As noted in the original opinion, the facts and legal propositions appearing in the companion case of Chance v. State,68 S.W.2d 212,* which was affirmed, are quite similar to those upon which the present appeal is based.
The motion for rehearing is overruled.
Overruled.
* (125 Tex.Crim. Rep..)